Citation Nr: 0027570	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the feet, claimed as due to frostbite.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active duty from March 1944 to November 1946.  

This matter arose from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for peripheral neuropathy of the feet, claimed as 
due to frostbite.  Following the veteran's timely appeal, the 
case was certified to the Board of Veterans' Appeals (BVA or 
Board) for resolution.



FINDING OF FACT

The veteran has not submitted competent medical evidence 
which demonstrates that peripheral neuropathy of the feet has 
a nexus or relationship to service, including exposure to 
cold. 



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for peripheral 
neuropathy of the feet, claimed as due to frostbite.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that he currently suffers from 
peripheral neuropathy of the feet that was caused by his 
prolonged exposure to cold weather during his combat service 
in World War II.  He acknowledges that his condition did not 
become problematic until about 20 years ago but believes 
nonetheless that it is related to his time in battle in 
Europe.  

Before the Board can address the merits of the veteran's 
claim, it must first determine whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim 
is one that is plausible, capable of substantiation or 
meritorious on its own.  See Grieves v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  To be well grounded, a claim need not be conclusive, 
but it must be accompanied by supporting evidence.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If the 
evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cri. 1997).  .

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a 
well-grounded claim based on the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

Also for application in this case are the provisions of 38 
U.S.C.A. § 1154 (b) which provide that in the case of a 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

In addressing the requirements of 38 U.S.C. § 1154(b), the 
United States Court of Appeals for the Federal Circuit states 
that the statute "makes it abundantly clear that special 
considerations attend the cases of combat veterans."  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). Section 
1154(b) does not, however, create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected.  Id.  The veteran must still meet his full 
evidentiary burden with respect to service connection.  Id.  
Nevertheless, section 1154(b) does considerably lighten the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  Id.

While the veteran's service medical records are silent for 
treatment of or a diagnosis of a disorder resulting from an 
injury to the lower extremities due to exposure to cold 
weather, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  Applying this 
standard to the present case, the Board accepts the veteran's 
assertions regarding exposure to extreme cold as true.  Thus, 
it is not disputed in this case that the veteran was 
subjected to cold conditions in war.  See 38 U.S.C.A. § 
1154(b).  

However, the question as to whether these facts are 
proximately related to the veteran's current peripheral 
neuropathy, is a medical question.  In this case, even 
presuming the truthfulness of the evidence for the purpose of 
determining whether a claim is well grounded, as required by 
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995), and King v. 
Brown, 5 Vet. App. 19, 21 (1993), because of the lack of 
competent nexus evidence, for reasons stated below, the 
record does not establish that the veteran's claim for 
service connection is plausible.

Service medical records are negative for complaints or 
findings relating to frostbite, cold exposure, or peripheral 
neuropathy.  The veteran's feet were considered normal on the 
service separation physical examination.  

Outpatient treatment records were requested from VA medical 
centers named by the veteran.  One facility, the Kansas City 
VA Medical Center (VAMC), informed the RO that it had no 
progress notes for the veteran.  Records received from the 
Columbia, Missouri VAMC, date from October 1998 to January 
1999.  These show that the veteran received medication at 
that VAMC for a variety of medical problems.  His medical 
history included coronary artery disease with 5 vessel 
bypass, heart valve replacement, hypertension, neuropathy, 
hyperlipidemia, and degenerative joint disease.  He was 
treated for hematuria, uncontrolled hypertension, and 
anticoagulation with several medications including Coumadin, 
felodipine, simvastatin, captopril, and terazosin.  Most of 
the entries relate to regulation of the veteran's 
medications.  However, an entry in November 1998 indicated 
that the veteran's feet hurt.  In January 1999 the veteran 
reported that he had frostbite in Germany and France and that 
he had had pain in the feet for nine years.  A neurology 
consult was recommended.  

The veteran underwent a VA cold injury protocol examination 
in October 1998.  The examiner noted the veteran's reported 
history of being in the Battle of the Bulge and being pinned 
down for days at a time in ditches where his clothes and feet 
would become wet and very cold.  He remembered taking off his 
shoes and socks and rubbing his feet noticing that they would 
sting and hurt as they warmed up, then feel better with dry 
socks.  The examiner noted that the veteran did not describe 
any episodes of toes or feet turning white and failing to 
respond after warming up.  The veteran recalled many episodes 
such as he described but indicated that there was no time in 
particular that the feet felt worse than any other time.  The 
veteran stated that he next noticed problems about 20 years 
prior to this examination.  The problems started as burning 
especially at night and when walking.  He sometimes treated 
the pain with Tylenol.  The burning intensified a year or two 
prior to the examination.  It now intruded on his 
consciousness at all times, day and night.  He has to 
reposition his feet frequently and rub the feet with topical 
analgesics, but this does not bring relief.  Rest only 
partially relieved the burning.  The feet also felt numb and 
tingly.  The burning is worse on walking but did not have 
characteristics of claudication.  

Physical examination of the feet revealed good color.  The 
feet were pink and covered with a generous supply of hair.  
Noting that there was 1+ ankle edema of pitting type, the 
examiner commented that the veteran was being treated for 
heart disease with various medications.  Dorsalis pedis 
pulses were hard to feel due to edema.  Sensation to light 
touch was essentially normal all over.  Sensation to dull 
sharp touch was slightly diminished below the ankle compared 
to the lower leg.  Sensation to vibration was intact in both 
ankles.  The diagnosis was peripheral neuropathy, cause 
undetermined.  The examiner commented that it was difficult 
to make a definite case for the amount of frostbite the 
veteran described causing his peripheral neuropathy.  The 
examiner added that peripheral neuropathy could be caused by 
several things, including various drugs and the condition is 
often idiopathic.  The examiner stated that the simvastatin 
could have accounted for the recent worsening.  

The Board has reviewed all of the evidence and concludes that 
the veteran has failed to submit a well-grounded claim for 
service connection for peripheral neuropathy.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of Section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself.  See 
Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  The Board 
observes that there is no competent (i.e., medical) evidence 
suggesting that the veteran has peripheral neuropathy as a 
result of frostbite in service or that his peripheral 
neuropathy is otherwise related to service.  

The Board notes that the diagnosis of peripheral neuropathy 
made during the VA cold injury protocol examination was not 
related by the examiner to service or to frostbite in 
service.  The Board does not view the examiner's comment that 
it would be difficult to make a case for the amount of 
frostbite described by the veteran as the cause of his 
peripheral neuropathy as a nexus opinion.  The opinion does 
not suggest that the current condition is etiologically or 
causally related to the alleged cold exposure.  In fact, 
alternative causes are discussed, most significantly 
medication.  The examiner specifically named a drug that the 
veteran was prescribed at the outpatient clinic, simvastatin.  
Thus, while the veteran does have current diagnoses of 
peripheral neuropathy, and the Board accepts that he was 
exposed to cold conditions during his combat service, there 
has been no medical evidence or opinion linking any current 
peripheral neuropathy to frostbite in service or otherwise to 
service.  

The veteran has explained that he has had problems with 
tingling and pain in the feet over the past 20 years which 
have increased significantly over the past year, and that he 
had endured exposure to cold during battle.  However, as a 
lay person his statements regarding a causal relationship may 
not considered competent evidence.  Lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993).  It is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Since the veteran has no medical 
expertise, his opinion does not provide a basis upon which to 
make any finding as to the origin or development of his 
peripheral neuropathy.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Inasmuch as the veteran has not 
presented competent medical evidence linking current 
peripheral neuropathy with service, the claim is not well 
grounded.  

Moreover, peripheral neuropathy was not shown to be chronic 
in service, and there has been no continuity of 
symptomatology since service.  The Board notes a gap of 
approximately 40 years between active service and the date at 
which the veteran asserts the condition reappeared, and an 
almost 60 year gap between the time of service and the date 
of the first medical evidence of peripheral neuropathy.  This 
gap makes the evidence insufficient to establish continuity 
of symptomatology.  See Savage at 498.  

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection is not 
well grounded and must be denied on that basis.  

Because the veteran has not met his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to the claim.  See Epps, 126 F.2d at 
1468.  The missing element in this case is medical nexus 
evidence of a relationship between the claimed disability and 
the veteran's military service.  Further, the Board is 
unaware of the existence of any additional evidence that 
might well ground the appellant's claim and there is no duty 
to notify the veteran that such evidence would be pertinent 
to his claim pursuant to 38 U.S.C.A. § 5103(a).  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy of the feet, 
claimed as due to frostbite, is denied.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

